NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8, 9, 11 and 18-20 directed to non-elected species and method of making a scouring article without traverse.  Accordingly, claims 8, 9, 11 and 18-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:

	Cancel claims 8, 9, 11 and 18-20. 

Terminal Disclaimer
The terminal disclaimer filed on June 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,435,827 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-7, 10 and 12-17 have been found allowable over the cited prior art and prior art cited herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious all the limitations of independent claim 1 with particular attention to “an outward portion that protrudes outward at least 0.2 mm beyond the first major surface of the monolithic nonwoven pad”.
United States Pre-Grant Patent Application Publication No. 2010/0310837 A1 to Bond et al. teaches an absorbent article such as wipes and cleaning products (See Abstract; par. [0045]; the absorbent article of Bond is equivalent to Applicant’s claim term “a scouring article”) comprising a monolithic nonwoven pad comprising an interior and a first major surface and a second major surface (pars. [0085-93]; FIG. 3 of Bond), the monolithic nonwoven pad comprising at least some nonwoven fibers that are bonded to each other by fiber-fiber melt 
United States Patent No. 2,757,150 to Heritage (hereinafter “Heritage”) teaches a continuous process for converting wood as ultimate fibers to a felt containing also a thermosetting resin for bond (col. 2, ll. 26-28 of Heritage).  Heritage teaches the early associating of the resin with the ultimate fibers prior to felting, so that the fibers which are subjected to felting are thermosetting fibers, and their felts are thermosetting felts (col. 2, ll. 28-32 of Heritage).  Heritage teaches the fibers and felts carrying the resin are useful as molding fibers and felts for numerous purposes by numerous operations (col. 2, ll. 32-34 of Heritage).  With respect to the resin, Heritage teaches a thermosetting resin, such as a condensation product of phenol and formaldehyde, is used as the added bonding agent (col. 4, ll. 4-6 of Heritage).  In particular, Heritage teaches where a bonding agent is added, it is desired that the bonding agent not penetrate the fibers, but rather that it reside on the surface of the fibers (col. 4, ll. 28-31 of Heritage).  With respect to more specific teachings of the Heritage reference, United States Patent No. 5,498,478 to Hansen et al. teaches further at relatively low concentration of the thermoset resin (i.e. 2% by weight phenol formaldehyde) the resin of Heritage is in 
United States Patent No. 5,858,140 to Berger et al. teaches nonwoven surface finishing articles comprising a three-dimensional web and a reinforcing backing formed of a polymer layer (See Abstract; col. 1, ll. 12-17 of Berger).  Berger teaches a nonwoven three-dimensional layer comprising an open, lofty web of crimped synthetic fibers which are adhesively bonded substantially at points of mutual contact with a binder material (col. 2, ll. 15-18 of Berger).  In at least one embodiment disclosed therein, Berger teaches fibers of mixed denier may be used to obtain a desired surface finish of the lofty, open, low-density, fibrous, nonwoven web portion of the three-dimensional layer of the article (col. 3, ll. 24-29, 33-34 of Berger).  Berger teaches the use of larger fibers permits the employment of larger abrasive particles (col. 3, ll. 34-35 of Berger).  Berger teaches the abrasive particles comprise aluminum oxide, silicon carbide, talc, cerium oxide, garnet, flint, emery, etc. (col. 4, ll. 17-20 of Berger).
However, there is no obvious reason to modify the teachings of Bond using the teachings of any one of or a combination of the Heritage, Hansen or Berger references and teach “an outward portion that protrudes outward at least 0.2 mm beyond the first major surface of the monolithic nonwoven pad” according to Applicant’s independent claim 1.
United States Patent No. 10,435,827 B2 to Endle et al. (hereinafter “Endle”) claims a scouring article (See independent claim 1 of Endle) comprising: a monolithic nonwoven pad comprising an interior and a first major surface and a second major surface (See independent claim 1 of Endle), the monolithic nonwoven pad comprising: at least some nonwoven fibers that are bonded to each other by fiber-fiber melt bonding (See independent claim 1 of Endle); and, at least some nonwoven fibers that are bonded to each other by a binder that is distributed 
United States Pre-Grant Patent Application Publication No. 2012/0017937 A1 to Sabade (hereinafter “Sabade”) teaches a cleaning kit for cleaning and polishing a surface includes a scouring pad, a degreaser, a cleaner/polish, a microfiber cleaning cloth, and a container (See Abstract; par. [0015] of Sabade).  Sabade teaches the scouring pad can be used to remove dirt, grease, and the like from the surface without scratching or otherwise damaging the surface (par. [0018] of Sabade).  Sabade teaches the scouring pad may comprise a fibrous nonwoven web (par. [0019] of Sabade).  Sabade also teaches the scouring pad may include scouring particles (e.g. mineral) (par. [0020] of Sabade).  Sabade teaches the scouring particles may be included in the scouring pad to increase the scouring action of the pad depending on the needs of a particular end use application (par. [0020] of Sabade).  Sabade teaches further suitable scouring particles include, for example, aluminum oxide, silicon carbide, aluminum silicate, calcium carbonate, 
However, there is no reason to modify claims 1-7, 10 and 16-21 of Endle using the teachings of the Sabade reference and reject Applicant’s claims 1-7, 10 and 12-17 on the ground of nonstatutory double patenting.  Furthermore, Applicant filed a Terminal Disclaimer under 37 CFR 1.321 on June 25, 2021 thus rendering moot the rejection of claims 1-7, 10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 16-21 of United States Patent No. 10,435,827 B2 to Endle et al. in view of United States Pre-Grant Patent Application Publication No. 2012/0017937 A1 to Sabade. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731